Exhibit 10.6

 

RESTRICTED STOCK AWARD AGREEMENT

PURSUANT TO THE GENERAL DYNAMICS CORPORATION

EQUITY COMPENSATION PLAN

 

This Restricted Stock Award Agreement (the “Agreement”) is entered into as of
[            ], (the “Grant Date”), by and between General Dynamics Corporation
(the “Company”) and [            ] (the “Grantee”).

 

WHEREAS, the Company sponsors the General Dynamics Corporation Equity
Compensation Plan (the “Plan”), pursuant to which the Company may grant shares
of Restricted Stock; and

 

WHEREAS, the Company desires to grant the Grantee a Restricted Stock award.

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

1. Number of Shares. The Grantee is hereby granted [            ] shares of
Restricted Stock, subject to the restrictions set forth herein.

 

2. Terms of Restricted Stock. The grant of Restricted Stock provided in Section
1 hereof will be subject to the following terms, conditions and restrictions:

 

(a) Incidents of Ownership. Subject to the restrictions set forth in the Plan
and this Agreement, the Grantee will possess all incidents of ownership of the
Restricted Stock granted hereunder, including the right to receive dividend
equivalents with respect to such shares and the right to vote such shares.

 

(b) Restricted Period. Except as may otherwise be provided herein, the
restrictions on transfer of the Restricted Stock will lapse on the first day of
January on which the New York Stock Exchange is open for business of the fourth
calendar year following the calendar year in which the Grant Date occurs (the
“Restricted Period”) provided that the Grantee is employed by the Company or is
serving as a director of the Company on such date or dies prior to such date
while employed by the Company or serving as a director of the Company. Upon the
lapse of restrictions relating to the Restricted Stock, the Company, in its sole
discretion, may either issue to the Grantee or the Grantee’s personal
representative a stock certificate representing, or deposit in such Grantee’s or
the Grantee’s personal representative’s brokerage account via electronic
transfer, one share of Common Stock, free of the restrictive legend described in
Section 3 hereof, in exchange for each whole share of Restricted Stock with
respect to which such restrictions have lapsed. If certificates representing
such Restricted Stock have previously been delivered to the Grantee or shares
have previously been deposited in such Grantee’s brokerage account, the Grantee
will return such certificates or shares to the Company, complete with any
necessary signatures or instruments of transfer, prior to the issuance by the
Company of such unlegended shares of Common Stock.

 

 



--------------------------------------------------------------------------------

(c) Transfer Restrictions. Shares of Restricted Stock, and any interest therein,
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, except by will or the laws of descent and distribution, prior to
the lapse of restrictions set forth in the Plan and this Agreement applicable
thereto, as set forth in this Section 2.

 

(d) Incorporation of Plan by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement will
have the definitions set forth in the Plan. The Committee will have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decisions will be binding and
conclusive upon the Grantee and the Grantee’s legal representative in respect of
any questions arising under the Plan or this Agreement. If there exists any
inconsistency between the terms of this Agreement and the Plan, the terms
contained in the Plan will govern. If there exists an inconsistency between the
terms of the Restricted Stock as provided for herein (including but not limited
to terms relating to the number of shares of Restricted Stock or the termination
of the Restricted Period) and the terms as indicated in the records maintained
by Company, the terms as indicated in the records of the Company will govern.

 

3. Certificate; Restrictive Legend. The Grantee agrees that any certificate
issued for Restricted Stock prior to the lapse of any outstanding restrictions
relating thereto will be inscribed with the following legend:

 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the General Dynamics Corporation
Equity Compensation Plan and an agreement entered into between the registered
owner and the Company. Any attempt to dispose of these shares in contravention
of the Restrictions, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, will be null and void and without effect.

 

4. Termination of Employment or Service as a Director.

 

(a) General. In the event that (i) the Grantee ceases to be employed by the
Company or ceases to be a director of the Company for any reason (other than due
to death, total and permanent disability, Retirement (as defined below),
divestiture or discontinued operation of a Subsidiary or division with which the
Grantee was associated, or lay-off), prior to the end of the Restricted Period
or (ii) the Grantee ceases to be employed by the Company on account of lay-off
prior to December 31st of the calendar year following the calendar year in which
the Grant Date occurs (the “Determination Date”), the Restricted Stock will be
automatically forfeited by the Grantee on the date of such termination. For
purposes of this Agreement, “Retirement” means, (A) with respect to an employee
who is not an elected officer of the Company on the date on which the employee’s
employment with the Company terminates, the termination of employment after the
attainment of age 55 with at least five (5) or more years of continuous service
and (B) with respect to an employee who is an elected officer of the Company on
the date

 

2



--------------------------------------------------------------------------------

on which the employee’s employment with the Company terminates, termination of
employment after attaining age 55 with the consent of the Chief Executive
Officer of the Company.

 

(b) Certain Terminations. In the event that the Grantee ceases to be employed by
the Company or ceases to be a director of the Company due to total and permanent
disability, Retirement, divestiture or discontinued operation of a Subsidiary or
division with which the Grantee was associated, prior to the Determination Date,
then the restrictions on transfer will lapse on the last day of the Restricted
Period with respect to a number of shares of Restricted Stock equal to product
of (i) the total number of shares of Restricted Stock granted hereunder and (ii)
a fraction, the numerator of which will be the number of days from January 1 of
the year in which the Grant Date occurs to the last day of the month in which
such termination occurs and the denominator of which will be 730, such product
to be rounded down to the nearest whole share (the “Pro Rated Restricted
Stock”), and the remaining shares of Restricted Stock will be automatically
forfeited by the Grantee as of the date of such termination. In the event that
the Grantee ceases to be employed by the Company or ceases to serve as a
director of the Company due to total and permanent disability, Retirement,
divestiture or discontinued operation of a Subsidiary or division with which the
Grantee was associated, or lay-off, in each case, on or after the Determination
Date, then the restrictions on transfer will lapse on the last day of the
Restricted Period with respect to all of the shares of Restricted Stock granted
hereunder. Notwithstanding the foregoing, all of the shares of Restricted Stock
will be automatically forfeited by the Grantee if the Grantee causes “Harm” (as
defined below) to the Company during the Restricted Period. For purposes of this
Agreement, “Harm” includes, but is not limited to, any actions that adversely
affect the Company’s financial standing, reputation, or products, or any actions
involving personal dishonesty, a felony conviction related to the Company, or
any material violation of any confidentiality or non-competition agreement with
the Company.

 

(c) Change in Control. Notwithstanding the foregoing, the shares of Restricted
Stock, to the extent not previously forfeited, will become immediately vested
upon the occurrence of a Change in Control.

 

5. Tax Withholding. The Company will withhold from the shares of Restricted
Stock otherwise deliverable hereunder such number of shares as it will
determines is necessary to satisfy all applicable withholding tax obligations in
respect of such shares, unless the Grantee has made alternative arrangements
satisfactory to the Company with respect to such tax withholding obligations.

 

6. Miscellaneous.

 

(a) No Right to Continued Employment. Nothing in the Plan or in this Agreement
will confer upon the Grantee any right to continue in the employ of the Company
nor interfere with or restrict in any way the right of the Company, which is
hereby expressly reserved, to remove, terminate or discharge the Grantee at any
time for any reason whatsoever, with or without cause.

 

(b) Modification; Entire Agreement; Waiver. No change, modification or waiver of
any provision of this Agreement will be valid unless the same is agreed to in
writing by the parties hereto. This Agreement and the Plan contain the entire
agreement and understanding of

 

3



--------------------------------------------------------------------------------

the parties hereto with respect to the subject matter contained herein and
therein and supercede all prior communications, representations and negotiations
in respect thereof. The failure of the Company to enforce at any time any
provision of this Agreement will in no way be construed to be a waiver of such
provision or of any other provision hereof.

 

(c) Bound by Plan and Other Related Documents. By accepting the award of
Restricted Stock, the Grantee acknowledges that the Grantee has received a copy
of the Plan and General Dynamics Corporate Policy 03-103, “Detection and
Prevention of Insider Trading in General Dynamics Corporation Securities” (the
“Trading Policy”) and has had an opportunity to review the Plan and the Trading
Policy and agrees to be bound by all the terms and provisions of the Plan and
the Trading Policy.

 

(d) Successors. The terms of this Agreement will be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the
beneficiaries, executors, administrators, heirs and successors of the Grantee.

 

4